         Case 1:17-cr-00232-EGS Document 62 Filed 12/17/18 Page 1 of 1
                                             U.S. Department of Justice
   1.

                                              The Special Counsel’s Office

                                             Washington, D.C. 20530




                                             December 17, 2018

By ECF

The Honorable Emmet G. Sullivan
United States District Court for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue N.W.
Washington, DC 20001

        Re: United States v. Michael T. Flynn, Crim. No. 17-232 (EGS)

Dear Judge Sullivan:

        Pursuant to the Court’s Minute Order dated today, the government hereby
files two redacted versions of the FD-302 report summarizing the FBI’s interview of
the defendant on January 24, 2017. See Attachment. The content of both versions
of the report is identical, except that the first version, which was digitally signed
and certified in February 2017, inadvertently contained a header labeled “DRAFT
DOCUMENT/DELIBERATIVE MATERIAL.” Once that error was recognized, the
header was removed and a corrected version, omitting only the header, was re-
signed and re-certified in May 2017.


                                       Very truly yours,

                                       ROBERT S. MUELLER, III
                                       Special Counsel


                                   By: _________/s/__________
                                       Brandon L. Van Grack
                                       Zainab N. Ahmad
                                       Senior Assistant Special Counsels
                                       (202) 616-0800
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 1 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 2 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 3 of 10
                Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 4 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI      0LFKDHO )O\QQ                   2Q       3DJH    RI 
           UHVSRQGHG <HV JRRG UHPLQGHU 2Q WKH QG RI 'HFHPEHU )/<11
           FDOOHG D OLWDQ\ RI FRXQWULHV WR LQFOXGH ,VUDHO WKH 8. 6HQHJDO
           (J\SW PD\EH )UDQFH DQG PD\EH 5XVVLD.,6/<$. 3DUW RI WKH UHDVRQ
           IRU )/<11
V FDOOV ZDV WR FRQGXFW DQ H[HUFLVH WR VHH KRZ IDVW WKH
           LQFRPLQJ DGPLQLVWUDWLRQ FRXOG JHW VRPHRQH RQ WKH OLQH )/<11
           OLNHQHG LW WR D EDWWOH GULOO WR VHH ZKR WKH DGPLQLVWUDWLRQ FRXOG
           UHDFK LQ D FULVLV 7KH H[HUFLVH ZDV FRQGXFWHG DW WKH FDPSDLJQ
V *6$
           WUDQVLWLRQ EXLOGLQJ RQ WK DQG , 6WUHHWV 1: ZKLFK )/<11
           GHVFULEHG DV D VRPHZKDW FKDRWLF HQYLURQPHQW )/<11 VWDWHG KH
           FRQGXFWHG WKHVH FDOOV WR DWWHPSW WR JHW D VHQVH RI ZKHUH FRXQWULHV
           VWRRG RQ WKH 81 YRWH VSHFLILFDOO\ ZKHWKHU WKH\ LQWHQGHG WR YRWH RU
           DEVWDLQ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ UHTXHVW
           RI .,6/<$. WR YRWH LQ D SDUWLFXODU ZD\ RU WDNH DQ\ DFWLRQ )/<11
           VWDWHG KH GLG QRW )/<11 VWDWHG KH GLG QRW EHOLHYH KLV FDOOV WR WKH
           YDULRXV FRXQWULHV ZRXOG FKDQJH DQ\WKLQJ )/<11 UHFDOOHG WKHUH
           QHHGHG WR EH D FHUWDLQ QXPEHU RI DEVWHQWLRQ YRWHV WR DOWHU WKH
           RXWFRPH DQG WKDW KDYLQJ ORRNHG DW WKH PDWK DW WKH WLPH KH NQHZ LW
           FRXOG QRW EH DFKLHYHG )/<11 VDLG  FRXQWULHV ZHUH YRWLQJ DQG KDG
           D UHFROOHFWLRQ RI WKH QXPEHU RI ILYH YRWHV EHLQJ LPSRUWDQW ,Q WKH
           HQG RQO\ WKH 86 DEVWDLQHG )/<11 VWDWHG KLV FDOOV ZHUH DERXW
           DVNLQJ ZKHUH FRXQWULHV ZRXOG VWDQG RQ D YRWH QRW DQ\ UHTXHVWV RI
           KH\ LI \RX GR WKLV

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ FRPPHQW
           WR .,6/<$. DERXW YRWLQJ LQ D FHUWDLQ PDQQHU RU VORZLQJ GRZQ WKH
           YRWH RU LI .,6/<$. GHVFULEHG DQ\ 5XVVLDQ UHVSRQVH WR D UHTXHVW E\
           )/<11 )/<11 DQVZHUHG 1R )/<11 VWDWHG WKH FRQYHUVDWLRQV ZHUH
           DORQJ WKH OLQHV RI ZKHUH GR \RX VWDQG DQG ZKDW
V \RXU SRVLWLRQ
           )/<11 KHDUG WKURXJK RWKHU FKDQQHOV WKDW       GLG QRW OLNH WKH YRWH
           DQG EHOLHYHG WKH           RI WKHLU RZQ      G GHOD\HG WKH YRWH D
           GD\ )/<11 DJDLQ VWDWHG WKDW KH DSSUHFLDWHG WKH LQWHUYLHZLQJ DJHQWV
           UHPLQGLQJ KLP WKDW KH KDG DQRWKHU FRQYHUVDWLRQ ZLWK .,6/<$.

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
                  DWLRQ ZLWK .,6/<$. VXUURXQGLQJ WKH H[SXOVLRQ RI 5XVVLDQ
           GLSORPDWV RU FORVLQJ RI 5XVVLDQ SURSHUWLHV LQ UHVSRQVH WR 5XVVLDQ
           KDFNLQJ DFWLYLWLHV VXUURXQGLQJ WKH HOHFWLRQ )/<11 VWDWHG WKDW KH
           GLG QRW )/<11 UHLWHUDWHG KLV FRQYHUVDWLRQ ZDV DERXW WKH

           GHVFULEHG HDUOLHU )/<11 QRWHG KH ZDV QRW DZDUH RI WKH
           WKHQXSFRPLQJ DFWLRQV DV KH GLG QRW KDYH DFFHVV WR WHOHYLVLRQ QHZV
           LQ WKH 'RPLQLFDQ 5HSXEOLF DQG KLV JRYHUQPHQW %ODFN%HUU\ ZDV QRW
           ZRUNLQJ


                                                                            DOJSCO-700021185
                Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 5 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI      0LFKDHO )O\QQ                   2Q       3DJH    RI 

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK WKH H[SXOVLRQV ZHUH GLVFXVVHG
           ZKHUH )/<11 PLJKW KDYH HQFRXUDJHG .,6/<$. QRW WR HVFDODWH WKH
           VLWXDWLRQ WR NHHS WKH 5XVVLDQ UHVSRQVH UHFLSURFDO RU QRW WR HQJDJH
           LQ D WLWIRUWDW )/<11 UHVSRQGHG 1RW UHDOO\ , GRQ
W
           UHPHPEHU ,W ZDVQ
W 
'RQ
W GR DQ\WKLQJ
 7KH 86 *RYHUQPHQW
V
           UHVSRQVH ZDV D WRWDO VXUSULVH WR )/<11 )/<11 GLG QRW NQRZ DERXW
           WKH 3HUVRQD 1RQ*UDWD 31* DFWLRQ XQWLO LW ZDV LQ WKH PHGLD
           .,6/<$. DQG )/<11 ZHUH VWDUWLQJ RII RQ D JRRG IRRWLQJ DQG )/<11 ZDV
           ORRNLQJ IRUZDUG WR WKH UHODWLRQVKLS :LWK UHJDUG WR WKH VFRSH RI
           WKH 5XVVLDQV ZKR ZHUH H[SHOOHG )/<11 VDLG KH GLG QRW XQGHUVWDQG
           LW )/<11 VWDWHG KH FRXOG XQGHUVWDQG RQH 31* EXW QRW WKLUW\ILYH

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK .,6/<$. WROG KLP WKH *RYHUQPHQW
           RI 5XVVLD KDG WDNHQ LQWR DFFRXQW WKH LQFRPLQJ DGPLQLVWUDWLRQ
V
           SRVLWLRQ DERXW WKH H[SXOVLRQV RU ZKHUH .,6/<$. VDLG WKH *RYHUQPHQW
           RI 5XVVLD KDG UHVSRQGHG RU FKRVHQ WR PRGXODWH WKHLU UHVSRQVH LQ
           DQ\ ZD\ WR WKH 86
V DFWLRQV DV D UHVXOW RI D UHTXHVW E\ WKH
           LQFRPLQJ DGPLQLVWUDWLRQ )/<11 VWDWHG LW ZDV SRVVLEOH WKDW KH
           WDONHG WR .,6/<$. RQ WKH LVVXH EXW LI KH GLG KH GLG QRW UHPHPEHU
           GRLQJ VR )/<11 VWDWHG KH ZDV DWWHPSWLQJ WR VWDUW D JRRG
           UHODWLRQVKLS ZLWK .,6/<$. DQG PRYH IRUZDUG )/<11 UHPHPEHUHG PDNLQJ
           IRXU WR ILYH FDOOV WKDW GD\ DERXW WKLV LVVXH EXW WKDW WKH 'RPLQLFDQ
           5HSXEOLF ZDV D GLIILFXOW SODFH WR PDNH D FDOO DV KH NHSW KDYLQJ
           FRQQHFWLYLW\ LVVXHV )/<11 UHIOHFWHG DQG VWDWHG KH GLG QRW WKLQN KH
           ZRXOG KDYH KDG D FRQYHUVDWLRQ ZLWK .,6/<$. DERXW WKH PDWWHU DV KH
           GLG QRW NQRZ WKH H[SXOVLRQV ZHUH FRPLQJ )/<11 VWDWHG KH GLG QRW
           KDYH D ORQJ GUDZQ RXW GLVFXVVLRQ ZLWK .,6/<$. ZKHUH KH ZRXOG KDYH
           DVNHG KLP WR GRQ
W GR VRPHWKLQJ




                                                                            DOJSCO-700021186
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 6 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 7 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 8 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 9 of 10
               Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 10 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI      0LFKDHO )O\QQ                   2Q       3DJH    RI 
           WKH 'RPLQLFDQ 5HSXEOLF DQG KLV JRYHUQPHQW %ODFN%HUU\ ZDV QRW
           ZRUNLQJ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK WKH H[SXOVLRQV ZHUH GLVFXVVHG
           ZKHUH )/<11 PLJKW KDYH HQFRXUDJHG .,6/<$. QRW WR HVFDODWH WKH
           VLWXDWLRQ WR NHHS WKH 5XVVLDQ UHVSRQVH UHFLSURFDO RU QRW WR
           HQJDJH LQ D WLWIRUWDW )/<11 UHVSRQGHG 1RW UHDOO\ , GRQ
W
           UHPHPEHU ,W ZDVQ
W 
'RQ
W GR DQ\WKLQJ
 7KH 86 *RYHUQPHQW
V
           UHVSRQVH ZDV D WRWDO VXUSULVH WR )/<11 )/<11 GLG QRW NQRZ DERXW
           WKH 3HUVRQD 1RQ*UDWD 31* DFWLRQ XQWLO LW ZDV LQ WKH
           PHGLD .,6/<$. DQG )/<11 ZHUH VWDUWLQJ RII RQ D JRRG IRRWLQJ DQG
           )/<11 ZDV ORRNLQJ IRUZDUG WR WKH UHODWLRQVKLS :LWK UHJDUG WR WKH
           VFRSH RI WKH 5XVVLDQV ZKR ZHUH H[SHOOHG )/<11 VDLG KH GLG QRW
           XQGHUVWDQG LW )/<11 VWDWHG KH FRXOG XQGHUVWDQG RQH 31* EXW QRW
           WKLUW\ILYH

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK .,6/<$. WROG KLP WKH *RYHUQPHQW
           RI 5XVVLD KDG WDNHQ LQWR DFFRXQW WKH LQFRPLQJ DGPLQLVWUDWLRQ
V
           SRVLWLRQ DERXW WKH H[SXOVLRQV RU ZKHUH .,6/<$. VDLG WKH *RYHUQPHQW
           RI 5XVVLD KDG UHVSRQGHG RU FKRVHQ WR PRGXODWH WKHLU UHVSRQVH LQ
           DQ\ ZD\ WR WKH 86
V DFWLRQV DV D UHVXOW RI D UHTXHVW E\ WKH
           LQFRPLQJ DGPLQLVWUDWLRQ )/<11 VWDWHG LW ZDV SRVVLEOH WKDW KH
           WDONHG WR .,6/<$. RQ WKH LVVXH EXW LI KH GLG KH GLG QRW UHPHPEHU
           GRLQJ VR )/<11 VWDWHG KH ZDV DWWHPSWLQJ WR VWDUW D JRRG
           UHODWLRQVKLS ZLWK .,6/<$. DQG PRYH IRUZDUG )/<11 UHPHPEHUHG
           PDNLQJ IRXU WR ILYH FDOOV WKDW GD\ DERXW WKLV LVVXH EXW WKDW WKH
           'RPLQLFDQ 5HSXEOLF ZDV D GLIILFXOW SODFH WR PDNH D FDOO DV KH NHSW
           KDYLQJ FRQQHFWLYLW\ LVVXHV )/<11 UHIOHFWHG DQG VWDWHG KH GLG QRW
           WKLQN KH ZRXOG KDYH KDG D FRQYHUVDWLRQ ZLWK .,6/<$. DERXW WKH
           PDWWHU DV KH GLG QRW NQRZ WKH H[SXOVLRQV ZHUH FRPLQJ )/<11
           VWDWHG KH GLG QRW KDYH D ORQJ GUDZQ RXW GLVFXVVLRQ ZLWK .,6/<$.
           ZKHUH KH ZRXOG KDYH DVNHG KLP WR GRQ
W GR VRPHWKLQJ




                                                                            DOJSCO-700021191
